Title: Thomas Jefferson to John Graham, 7 June 1810
From: Jefferson, Thomas
To: Graham, John


          
            Sir
             
                     Monticello 
                     June 7. 10.
          
          
		   Having permission from the Secretary of state to ask a communication of any papers in his office relating to the case of the batture, I will take the liberty of  addressing myself to you in the detail to avoid giving him unnecessary trouble. I am
			 particularly anxious to get the Memoire of Moireau de Lislet on that subject, & with the least delay possible. if in your office (as I know it was) will you be so good as to send it to me by return of post? if in the hands of mr Rodney or of the translator, will you do me the kindness to apply for & send it to me to save time?  with these requests be pleased to accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        